DETAILED ACTION
Applicant’s election without traverse of group I comprising Claims 1-8 and 16-20 in the reply filed on 03/08/2021 is acknowledged. Claims 9-15 and 21-25 are canceled. Claims 1, 4-6 and 17-18 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (Mass Spectrometry Reviews, 2013, IDS) (Chapman) in view of Koehler et al. (Quantitative Methods in Proteomics, 2012, IDS) (Koehler).

a first step unlabeled proteins from an endogenous mixture are digested and subsequently digestion products thereof selected (page 454, par 2),
in a second step said digestion products are fragmented (page 457, par 1), and 
in a third step a combined fragment spectrum is acquired comprising b-ions as well as y-ions of said digestion products (Fig. 2, page 457, par 1),
wherein at least one reference peptide is added to said mixture before and/or after digestion, is fragmented, acquired, and stored in said combined fragment spectrum comprising also b-ions and y-ions of said digestion products (page 460, par 2), and
wherein the said at least one reference peptide is added in a known concentration in case of absolute quantification or in always the same concentration in a series of experiments for relative quantitative analysis (page 458, par 3).
Chapman does not specifically teach that
wherein said at least one reference peptide is selectively isotopically labeled by having incorporated
one isotopically labeled amino acid forming its very C-terminus or being one of the four terminal amino acids at the C-terminus, and additionally
one further isotopically labeled amino acid forming its very N-terminus, or being one of the four terminal amino acids at the N-terminus.
The underlying objective technical problem may therefore be seen in providing an alternative reference peptide.  Koehler teaches that said at least one reference peptide is selectively isotopically labeled by having incorporated
one isotopically labeled amino acid forming its very C-terminus or being one of the four terminal amino acids at the C-terminus (abstract), and additionally
one further isotopically labeled amino acid forming its very N-terminus, or being one of the four terminal amino acids at the N-terminus (abstract). Koehler teaches that “This results in product ion spectra that display the quantitative difference of the peptide signal derived from the two samples for every b-ion and y-ion in the spectrum.” (abstract). At time before the filing, it would have been obvious to one of ordinary skill in display the quantitative difference of the peptide signal derived from the two samples for every b-ion and y-ion in the spectrum.
Regarding claim 2, Koehler teaches that wherein in said reference peptide, apart from the isotopically labeled amino acid at or close to the C-terminus and the isotopically labeled amino acid at or close to the N-terminus, not more than one additional amino acid is isotopically labeled (abstract).
Regarding claim 3, Koehler teaches that wherein in said reference peptide one isotopically labeled amino acid is forming its very C-terminus and one further isotopically labeled amino acid is forming its very N-terminus (abstract).
Regarding claim 4, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window having a full-range mass isolation window, or a width in terms of mass-to-charge ratio in the range of (2 x 1.036426 x 10-8 kg/C) – (1000 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C) (Table 1).
Regarding claim 5, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window of (5 x 1.036426 x 10-8 kg/C) – (30 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C) (Table 1).
Regarding claim 7, Chapman teaches that wherein said reference peptide consists of 5-100 amino acids (Fig. 2).
Regarding claim 8, Chapman teaches that wherein it involves using DIA or mPRM techniques (page 457, par 1).
Regarding claim 16, Koehler teaches that wherein in said reference peptide, apart from the isotopically labeled amino acid at or close to the C-terminus and the isotopically labeled amino acid at or close to the N-terminus, no additional amino acid is isotopically labeled (abstract).
Regarding claim 17, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window having a full-range mass isolation -8 kg/C) – (100 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C)(Table 1).
Regarding claim 18, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window of (10 x 1.036426 x 10-8 kg/C) – (25 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C)(Table 1).
Regarding claim 19, Cahpman teaches that wherein said reference peptide consists of 7-30 amino acids (Fig. 2).
Regarding claim 20, Chapmanr teaches that wherein said reference peptide consists of 10-20 amino acids (Fig. 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Koehler as applied to claims 1-5, 7-8 and 16-20 above, and further in view of Chuh et al. (Cell Chemical Biology, 2016) (Chuh).
Regarding claim 6, Chapman does not specifically teach that wherein said post translational modification is one or more selected from the group consisting of: phosphorylation, acetylation, methylation, sulfation, hydroxylation, lipidation, ubiquitylation, sumoylation, and glycosylation. However, these are known post translational modification in nature. For example, Chuh teaches that wherein said post translational modification is one or more selected from the group consisting of: phosphorylation (page 86, par 3), acetylation (page 97, par 2), methylation (page 98, par 3), lipidation (page 96, par 2), ubiquitylation (page 93, par 1), and glycosylation (page 90, par 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797